
	
		II
		111th CONGRESS
		1st Session
		S. 2235
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain educational
		  toys or devices.
	
	
		1.Certain educational toys or
			 devices
			(a)In
			 generalSubheading 9902.85.43
			 of the Harmonized Tariff Schedule of the United States (relating to certain
			 educational toys or devices) is amended—
				(1)by
			 striking 0.55% and inserting Free; and
				(2)in the effective period column, by striking
			 12/31/2009 and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
